IN THE SUPREME COURT OF TENNESSEE
                                  AT JACKSON
                                                                  FILED
                                                                    January 5, 1998

                                                                  Cecil Crowson, Jr.
MARVIN McCARLEY AND                           )                   Appellate C ourt Clerk
ELLYSE McCARLEY,                              )
                                              )
       Plaintiffs/Appellants,                 )
                                              )       Appeal No. 02S01-9610-CV-00085
v.                                            )
                                              )       HARDEMAN CIRCUIT No. 8541
WEST QUALITY FOOD SERVICE                     )
d/b/a KENTUCKY FRIED CHICKEN,                 )
                                              )
       Defendant/Appellee.                    )




                                         ORDER




       It appearing to the Court that its Opinion filed July 14, 1997, in this cause

contained an error; and



       It further appearing that this Court has revised its said Opinion and desires that

the attached Opinion be substituted for the one filed herein on July 14, 1997; and



       It further appearing that the judgment of this Court remains that the judgments of

the Western Section Court of Appeals and the Trial Court are reversed.



       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the attached

Opinion be and the same is hereby substituted for that Opinion filed in this cause on

July 14, 1997, without change to this Court's judgment entered contemporaneously with

the filing of the original Opinion on July 14, 1997, and without the further taxing of costs.